DETAILED ACTION
Claims 1-18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claim 15 is directed to non-statutory subject matter.  
Claim 15 is directed to a “machine readable medium”. The “machine readable medium” is not disclosed in the specification at all and/or to exclude non-statutory embodiment. For instance, the “machine readable medium” does not exclude carrier wave, “transmission medium and the like and is therefore directed to non-statutory subject matter.
Appropriate corrected is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
 
Step 1: 
Claims 1 and 16 are directed to a process claim (i.e., “method”) and thus, it falls into one of four statutory categories of invention. 
Claim 9 is directed to a computer comprising a machine readable medium (i.e., “system”) and thus, falls into one of the four statutory categories of invention. 

Step 2A:  
Prong I: Abstract Idea
The steps “…determining an impact factor of each WTG unit of the plurality of WTG units; 
determining an equivalent single WTG unit model parameters of the wind farm based on the impact factor of each WTG unit; and 
determining an effective wind speed of the wind farm to use as the equivalent WTG input wind speed” recite an abstract idea of Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) enumerated in the 2019 PEG.  
Prong II: the steps “…determining an impact factor of each WTG unit of the plurality of WTG units; determining an equivalent single WTG unit model parameters of the wind farm based on the impact factor of each WTG unit; and determining an effective wind speed of the wind farm to use as the equivalent WTG input wind speed” do not integrate the exception into a practical application of the exception/abstract idea. It is just an event notification system that could be performed in the human mind. Additional elements in the claims do not integrate the judicial exception into a practical application. The limitations do not provide improvements to the functioning of a computer, or to any technology or technical field – see MPEP 2106.5(a).
Step 2B:  
The claims do not recite additional elements (claims 1 and 16). The additional elements of claim 15, (machine readable medium) either individually or in an ordered combination do not amount to significantly more than the judicial exception.
            Therefore, the claims are directed to an abstract idea and does not qualify as eligible subject matter under USC 35 101. 
Claims 2-14 and 17 depend on claims 1 and 16 respectively.  They do not remedy the deficiency of claims 1, 15 and 16.  Therefore, they are rejected for the same reason above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,328,718 issued to Nielsen et al. (hereinafter referred to as Nielsen’718) in view of U.S. Pub. No. 2015/0278405 A1 to Anderson et al.

As to claim 1, Nielsen’718 teaches a method of modeling an equivalent system for parallel systems having a plurality of units, the method comprising: 
determining an impact factor ((b2) calculating the influence) of each unit of the plurality of units (“...(b2) calculating the influence of the stochastic variability of said one or more input parameters on the electrical output of the wind power plant, and (b3) providing the calculation as an aggregation of the individual wind turbines adjusted by said calculated influence of the stochastically variability of said one or more input parameters...” Col. 2 Ln. 20-26); and
determining an equivalent single unit model parameters of the equivalent system based on the impact factor of each unit (“...The dynamic behavior of a wind power plant may be represented by a detailed model in which the dynamics of each individual wind turbine and the internal electrical network are fully represented. However, since a large wind power plant typically comprises a large number of wind turbines, such a detailed model requires excessive computational time in order to determine the electrical output from the wind power plant. It is thus a problem of such a detailed model, that it is not suitable for studying the impact of the entire wind power plant on the dynamic behavior of a large-scale power system. To reduce the simulation time or calculation time, the complexity of the wind power plant model may be reduced by equivalent models, wherein all the wind turbines in the wind power plant are aggregated into a single equivalent wind turbine operating on an equivalent internal electrical network. However, the electrical output obtained from such an equivalent wind turbine will typically not provide a precise calculation of the electrical output of a wind power plant...(b3) providing the calculation as an aggregation of the individual wind turbines adjusted by said calculated influence of the stochastically variability of said one or more input parameters...The term "aggregation of the individual wind turbines" is meant to denote that the output of a single wind turbine is multiplied by the number of wind turbines in order to obtain the aggregation. If M wind turbines of model m exist, an n wind turbines of model n exists, an aggregation of a wind power plant comprising M wind turbines of model m and N wind turbines of model n consists in multiplying the output of a wind turbine of model m by M and adding the output of a wind turbine of model n by N...” Col. 1 Ln. 31-49, Col. 2 Ln. 20-26, Col. 12 Ln. 50-58). 
Nielsen’718 is silent with reference to determining an equivalent single unit model parameters of the equivalent system based on the impact factor of each unit using a summation of weighted average of the impact factors for each of the plurality of units and
determining the modelling of the equivalent system for the parallel systems to feed power to a grid through a point of common coupling.
Anderson teaches determining an equivalent single unit model parameters (siting model) of the equivalent system based on the impact factor (performance estimates) of each unit using a summation of weighted average of the impact factors for each of the plurality of units (entire wind farm) (the siting model is not merely capable of providing total estimate of the performance of the entire wind farm, reflecting some kind of average performance of the wind turbines, but is capable of taking individual considerations of each of the wind turbines of the wind farm into consideration when the expected performance of the wind farm is calculated) (“...According to the method of the invention, the provided siting model is capable of predicting performance of the wind farm, based on performance estimates of individual wind turbines forming part of the wind farm. Thus, the siting model is not merely capable of providing total estimate of the performance of the entire wind farm, reflecting some kind of average performance of the wind turbines, but is capable of taking individual considerations of each of the wind turbines of the wind farm into consideration when the expected performance of the wind farm is calculated. This is an advantage because it provides a more accurate performance prediction, and because it is possible to break down the analysis of the performance in order to identify which parts or components of the siting model gives rise to potential deviations between a predicted performance and an actual performance of a wind farm. This allows the siting model to be adjusted with respect to such parts or components, thereby improving the performance prediction provided by the siting model. This will be described in further detail below...” paragraph 0020); and
determining the modelling (siting model) of the equivalent system for the parallel systems to feed power to a grid through a point of common coupling (“...According to the method of the invention, a siting model is initially provided. In the present context the term ‘siting model’ should be interpreted to mean a model which is used when planning construction of a new wind farm. Siting models are usually used for planning the number and kind of wind turbines to be used for the wind farm, as well and the positioning of the wind turbines within the site, in such a manner that an optimal return of investment can be obtained by the owners of the wind farm. To this end, the siting model is capable of the predicting performance of the wind farm, e.g. including calculating an expected yearly power output or power production of the wind farm...According to the method of the invention, the provided siting model is capable of predicting performance of the wind farm, based on performance estimates of individual wind turbines forming part of the wind farm. Thus, the siting model is not merely capable of providing total estimate of the performance of the entire wind farm, reflecting some kind of average performance of the wind turbines, but is capable of taking individual considerations of each of the wind turbines of the wind farm into consideration when the expected performance of the wind farm is calculated. This is an advantage because it provides a more accurate performance prediction, and because it is possible to break down the analysis of the performance in order to identify which parts or components of the siting model gives rise to potential deviations between a predicted performance and an actual performance of a wind farm. This allows the siting model to be adjusted with respect to such parts or components, thereby improving the performance prediction provided by the siting model. This will be described in further detail below...Next, the provided siting model is applied to one or more existing wind farms. Thereby, for each of the existing wind farm(s), an expected performance is predicted by means of the siting model. The performance(s) predicted in this manner is/are then compared to actual, historical performance data originating from the existing wind farm(s). This provides, for each of the existing wind farm(s), a measure for the accuracy of the performance prediction provided by the siting model, under the specific conditions prevailing at the existing wind farm(s). The performance being compared could, e.g., be power production, but it may also include other parameters, such as various loads on the wind turbines or wind conditions. The comparison to historical data may include long term correction of the historical data...” paragraphs 0019-0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Nielsen’718 with the teaching of Anderson because the teaching of Anderson would improve the system of Nielsen’718 by providing a method for evaluating a performance prediction for a wind farm and selecting a suitable siting model for use in a siting process for a new wind farm (Anderson paragraph 0001).

As to claim 5, Nielsen’718  teaches the method of claim 1 wherein a frequency response technique is employed to determine the impact factor of each unit of the plurality of units ((b2) calculating the influence) of each WTG unit of the plurality of WTG units (“...(b2) calculating the influence of the stochastic variability of said one or more input parameters on the electrical output of the wind power plant, and (b3) providing the calculation as an aggregation of the individual wind turbines adjusted by said calculated influence of the stochastically variability of said one or more input parameters...” Col. 2 Ln. 20-26). 

As to claim 6, Nielsen’375 teaches the method of claim 1 wherein the parallel are a wind farm and  features a plurality of wind speed inputs (the effective wind speed is estimated using a turbine model, taking into account actual power produced, actual rotor speed, and/or actual pitch angle) (“...The performance of the wind turbine may be estimated or measured in many different ways. At low and medium wind speeds (for example at wind speeds below 15 m/s), the produced power, in particular produced active power, may be used as a performance measure, but also an increase in the rotor speed could indicate an increased performance. In high wind speed ranges, such as wind speeds above 15 m/s, the pitch angle may be a reasonable performance parameter, as the optimal nacelle position would result in maximum wind inflow and a greater pitch angle. Combinations of the produced power, in particular produced active power, increase of rotor speed and/or pitch angles are possible as suitable performance parameters. The effective wind speed may generally be the best suitable performance parameter, wherein the effective wind speed may be equal to the wind speed component parallel to the nacelle, i.e. orthogonal to the rotor plane. The effective wind speed may provide a consistent and appropriate measure of the wind turbine performance at all wind speeds, i.e. a low, medium and high wind speed range. The effective wind speed may for example be estimated or calculated from an advanced turbine model, utilizing the actual power production, the actual rotor speed and the actual pitch angle. This may be possible, as all possible combinations of wind speed, rotor speed and pitch angle may result in a theoretical power output and thus the effective wind speed may be estimated, if the actual operational values are known. Thereby, the power, the pitch angle and the increase of rotor speed may be conventionally available measurement values. Thus, the method may be applied without requiring additional measurement devices or measurement sensors...According to an embodiment of the present invention, the effective wind speed is estimated using a turbine model, taking into account actual power produced, actual rotor speed, and/or actual pitch angle. The turbine model may be a physical/mathematical model simulating the operation of the wind turbine and thereby relating mechanical and electrical parameters to each other. Thus, the method may be implemented in a simple manner...The effective wind speed may for example be calculated using a look-up table having columns of the pitch angle, the rotational speed and the power, thus expressing the effective wind speed as a function of the pitch angle, the rotational speed and the power. The effective wind speed may be calculated as a function of alternative or additional electrical or mechanical quantities of the wind turbine...” paragraphs 0019-0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Nielsen’718 with the teaching of Nielsen’375 because the teaching of Nielsen’375 would improve the system of Nielsen’718 by providing a technique of estimating an effective wind speed to allow for the best wind turbine performance.

As to claim 7, Nielsen’375 teaches the method of claim 6 wherein the plurality of wind speed inputs are in a plurality of locations throughout the wind farm (the effective wind speed is estimated using a turbine model, taking into account actual power produced, actual rotor speed, and/or actual pitch angle) (“...The performance of the wind turbine may be estimated or measured in many different ways. At low and medium wind speeds (for example at wind speeds below 15 m/s), the produced power, in particular produced active power, may be used as a performance measure, but also an increase in the rotor speed could indicate an increased performance. In high wind speed ranges, such as wind speeds above 15 m/s, the pitch angle may be a reasonable performance parameter, as the optimal nacelle position would result in maximum wind inflow and a greater pitch angle. Combinations of the produced power, in particular produced active power, increase of rotor speed and/or pitch angles are possible as suitable performance parameters. The effective wind speed may generally be the best suitable performance parameter, wherein the effective wind speed may be equal to the wind speed component parallel to the nacelle, i.e. orthogonal to the rotor plane. The effective wind speed may provide a consistent and appropriate measure of the wind turbine performance at all wind speeds, i.e. a low, medium and high wind speed range. The effective wind speed may for example be estimated or calculated from an advanced turbine model, utilizing the actual power production, the actual rotor speed and the actual pitch angle. This may be possible, as all possible combinations of wind speed, rotor speed and pitch angle may result in a theoretical power output and thus the effective wind speed may be estimated, if the actual operational values are known. Thereby, the power, the pitch angle and the increase of rotor speed may be conventionally available measurement values. Thus, the method may be applied without requiring additional measurement devices or measurement sensors...According to an embodiment of the present invention, the effective wind speed is estimated using a turbine model, taking into account actual power produced, actual rotor speed, and/or actual pitch angle. The turbine model may be a physical/mathematical model simulating the operation of the wind turbine and thereby relating mechanical and electrical parameters to each other. Thus, the method may be implemented in a simple manner...The effective wind speed may for example be calculated using a look-up table having columns of the pitch angle, the rotational speed and the power, thus expressing the effective wind speed as a function of the pitch angle, the rotational speed and the power. The effective wind speed may be calculated as a function of alternative or additional electrical or mechanical quantities of the wind turbine...” paragraphs 0019-0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Nielsen’718 with the teaching of Nielsen’375 because the teaching of Nielsen’375 would improve the system of Nielsen’718 by providing a technique of estimating an effective wind speed to allow for the best wind turbine performance.

As to claim 8, Nielsen’718 teaches the method of claim 1 wherein the plurality of units feature a plurality of machine parameters (“...(b1) performing a statistical assessment of stochastic variability of one or more input parameters between the individual wind turbines of said first number (N) of wind turbines, wherein said one or more input parameters varying stochastically are chosen from the list of: electrical parameters, mechanical parameters, operation conditions of individual wind turbines in wind power plant, and communication times between a power plant controller and individual wind turbines...Even if the wind turbines in the number (N) of wind turbines are equivalent, i.e. the same model arranged to produce equivalent output, differences in the characteristics of the individual wind turbines exist, such as differences in the mechanical or electrical properties. Such small differences between the individual mechanical or electrical properties of the wind turbines may result in an empirical spread in the output. Thus, an aggregation taking this spread of the intrinsic properties of the wind turbines into consideration provides a more precise result than a simple aggregation of the output of a single wind turbine. Moreover, communication times between the power plant controller and the individual wind turbines of the wind power plant may differ enough to influence the calculation of the total output of the wind power plant. Thus, taking the stochastic variability of these communication times into account also enhances the precision of the calculation of the electrical output of the wind power plant...The electrical input parameters may include torsion damping controller parameters for controlling the generator of a wind turbine in order to let the generator damp mechanical oscillations of the drive train of the wind turbine. Even though drive train damping controller parameters may be identical between turbines, the variability of the mechanical parameters typically leads to a diversity of the controller response. The mechanical parameters may include pitch angle of blades of the wind turbine and/or the drive train parameters, such as the eigen-frequency of the drive train of a wind turbine...” Col. 2 Ln. 20-26).
  
As to claim 9, Nielsen’718 teaches the method of claim 8 further comprising determining an effect of plurality of machine parameters on each unit of the plurality of units (“...(b1) performing a statistical assessment of stochastic variability of one or more input parameters between the individual wind turbines of said first number (N) of wind turbines, wherein said one or more input parameters varying stochastically are chosen from the list of: electrical parameters, mechanical parameters, operation conditions of individual wind turbines in wind power plant, and communication times between a power plant controller and individual wind turbines...Even if the wind turbines in the number (N) of wind turbines are equivalent, i.e. the same model arranged to produce equivalent output, differences in the characteristics of the individual wind turbines exist, such as differences in the mechanical or electrical properties. Such small differences between the individual mechanical or electrical properties of the wind turbines may result in an empirical spread in the output. Thus, an aggregation taking this spread of the intrinsic properties of the wind turbines into consideration provides a more precise result than a simple aggregation of the output of a single wind turbine. Moreover, communication times between the power plant controller and the individual wind turbines of the wind power plant may differ enough to influence the calculation of the total output of the wind power plant. Thus, taking the stochastic variability of these communication times into account also enhances the precision of the calculation of the electrical output of the wind power plant...The electrical input parameters may include torsion damping controller parameters for controlling the generator of a wind turbine in order to let the generator damp mechanical oscillations of the drive train of the wind turbine. Even though drive train damping controller parameters may be identical between turbines, the variability of the mechanical parameters typically leads to a diversity of the controller response. The mechanical parameters may include pitch angle of blades of the wind turbine and/or the drive train parameters, such as the eigen-frequency of the drive train of a wind turbine...” Col. 2 Ln. 20-26).

As to claims 15 and 16, see the rejection of claim 1 above.

As to claim 17, Nielsen’718 teaches the method of claim 16 wherein the parallel systems include any of wind turbines, parallel converters, photovoltaic farms, battery banks and renewables (“...The term "wind turbine" (WT) is meant to denote an entity arranged for converting the wind's power into electrical power. A wind turbine is connected to some electrical network, and comprises a rotor one or more blades, a hub, a nacelle typically comprising a generator and a drive train as well as control systems, a tower and a foundation. The wind turbine may also comprise a yaw system as well as measuring units for measuring wind speed, vibrations, output power, etc...The term "wind power plant" (WPP) is meant to be synonymous to "wind farm" and "wind park;" the term covers elements needed for a wind power plant WPP to produce energy. Such elements could e.g. be a number of wind turbines WT, substation (SUB), control units located internally or externally to the wind power plant WPP...” Col. 4 Ln. 41-54).

As to claim 18, Nielsen’718 teaches the method of claim 16 wherein the parallel systems include any of wind turbines, parallel converters, photovoltaic farms, battery banks and renewables (“...The term "wind turbine" (WT) is meant to denote an entity arranged for converting the wind's power into electrical power. A wind turbine is connected to some electrical network, and comprises a rotor one or more blades, a hub, a nacelle typically comprising a generator and a drive train as well as control systems, a tower and a foundation. The wind turbine may also comprise a yaw system as well as measuring units for measuring wind speed, vibrations, output power, etc...The term "wind power plant" (WPP) is meant to be synonymous to "wind farm" and "wind park;" the term covers elements needed for a wind power plant WPP to produce energy. Such elements could e.g. be a number of wind turbines WT, substation (SUB), control units located internally or externally to the wind power plant WPP...” Col. 4 Ln. 41-54).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011000825 A2 to U.S. Pat. No. 9,328,718 issued to Nielsen et al. (hereinafter referred to as Nielsen’718) in view of U.S. Pub. No. 2015/0278405 A1 to Anderson et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2016/0215759 A1 to Fleming et al.

As to claim 2, Nielsen’718 as modified by Anderson teaches the method of claim 1 however it is silent with reference to wherein the method produces a static model of the parallel systems.  
Fleming teaches wherein the method produces a static model of the parallel systems (“...A further aspect of the present disclosure is a stochastic filter method for controlling the power output from a wind plant that controls and/or manipulates the control variables of at least one wind turbine in the plant by utilizing a control system. A control system may use a stochastic filter method's turbine wake predictions and sensor measurements of actual environment conditions (e.g., wind speed, wind direction, etc.) to provide control setting adjustments or set-points for yaw, tilt, and/or pitch of at least one wind turbine, with the control objective being optimization (for example maximizing) of the wind farm's total wind capture and/or power output. Process control strategies that may be used in conjunction with the stochastic filter methods described herein to control the wind plant power output include, but are not limited to, traditional feedforward control or feedback control that utilize at least one of proportional, integral, or derivative parameters. More sophisticated control strategies that may be used in some embodiments include, but are not limited to, fuzzy logic controllers, model-based controllers, intelligent control algorithms, neural networks, control methods that utilize chaos theory, and combinations thereof. Control strategies for controlling the power output from a wind plant may also include models based on first principles, empirical equations, heuristic relationships, steady-state and/or dynamic behavior, as well as linear and/or non-linear behavior...” paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Nielsen’718 and Anderson with the teaching of Fleming because the teaching of Fleming would improve the system of Nielsen’718 and Anderson by providing a control strategies for controlling the power output from a wind plant (Fleming paragraph 041).

As to claim 3, Nielsen’718 as modified by Anderson teaches the method of claim 1 however it is silent with reference to wherein the method produces a dynamic model of the parallel systems. 
Fleming teaches wherein the method produces a dynamic model of the parallel systems (“...A further aspect of the present disclosure is a stochastic filter method for controlling the power output from a wind plant that controls and/or manipulates the control variables of at least one wind turbine in the plant by utilizing a control system. A control system may use a stochastic filter method's turbine wake predictions and sensor measurements of actual environment conditions (e.g., wind speed, wind direction, etc.) to provide control setting adjustments or set-points for yaw, tilt, and/or pitch of at least one wind turbine, with the control objective being optimization (for example maximizing) of the wind farm's total wind capture and/or power output. Process control strategies that may be used in conjunction with the stochastic filter methods described herein to control the wind plant power output include, but are not limited to, traditional feedforward control or feedback control that utilize at least one of proportional, integral, or derivative parameters. More sophisticated control strategies that may be used in some embodiments include, but are not limited to, fuzzy logic controllers, model-based controllers, intelligent control algorithms, neural networks, control methods that utilize chaos theory, and combinations thereof. Control strategies for controlling the power output from a wind plant may also include models based on first principles, empirical equations, heuristic relationships, steady-state and/or dynamic behavior, as well as linear and/or non-linear behavior...” paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Nielsen’718 and Anderson with the teaching of Fleming because the teaching of Fleming would improve the system of Nielsen’718 and Anderson by providing a control strategies for controlling the power output from a wind plant (Fleming paragraph 041).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2011000825 A2 to U.S. Pat. No. 9,328,718 issued to Nielsen et al. (hereinafter referred to as Nielsen’718) in view of in view of U.S. Pub. No. 2015/0278405 A1 to Anderson et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2015/0167631 A1 to Prindle et al.

As to claim 4, Nielsen’718 as modified by Anderson teaches the method of claim 1 however it is silent with reference to wherein the plurality of units are fixed speed units.  
Prindle teaches wherein the plurality of units are fixed speed units (“...Generally the wind turbines (WTs) can either operate at fixed speed or variable speed. For a fixed speed wind turbine the generator is directly connected to the electrical grid. The rotor speed of the fixed-speed wind turbine is in principle determined by a gearbox and the pole-pair number of the generator. An impediment of the fixed speed wind turbine is that power quality of the output power is poor. For a variable speed wind turbine equipped with a converter connected to the stator of the generator, the generator could either be a cage-bar induction generator, synchronous generator or permanent-magnet synchronous generator. There are several reasons for using variable-speed operation of wind turbines; among those are possibilities to reduce stresses of the mechanical structure, acoustic noise reduction and the possibility to control active and reactive power....” paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Nielsen’718 and Anderson with the teaching of Prindle because the teaching of Prindle would improve the system of Nielsen’718 and Anderson by providing a technique of avoiding power output fluctuation and maintaining power stability.

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. This objection is dependent on Applicants addressing the issues associated with the objected claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the 101 rejection of claims 1 and 16 (Abstract idea) and 101 rejection claim 15 (computer readable medium), the amendment does not remedy the issue with the claims.
For claims 1 and 16, after the last “determining step” a practical application step of the invention is required and for claim 15, “A non-transitory machine readable medium...” will suffice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194